DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment, filed on 03/04/2021, has been received, entered, and made record.
Response to Arguments
Applicant’s arguments, filed on 03/04/2021, with respect to claim rejections under 35 USC 103 have been fully considered and are persuasive because claims have been amended to overcome the current rejection. Therefore, the rejection of claims 1-4 and 6-8 has been withdrawn. 
Allowable Subject Matter
Claims 1-4 and 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Referring to claim 1, the prior art searched and of record neither anticipates nor suggests in the claimed combinations. That is, Examiner did not find any reference that discloses and would have rendered obvious: “an obtaining unit configured to obtain a language currently displayed on the touch panel, switched by at least the first switching unit out of the first switching unit and the second switching unit, according to selection of the second language switching button by a user, wherein in a case where the second language switching button is selected by the user, the second switching unit switches the display language on the touch panel to a language  put after the currently displayed language in the display order of the plurality of languages, different from the language obtained by the obtaining unit based on the display order.
It follows that claims 2-4 and 6 are then inherently allowable for depending on allowable base claim 1.
Referring to claims 7 and 8, the same reasons for allowance provided for claim 1 are applicable herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached on Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 

/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675